Citation Nr: 1427009	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-37 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and October 2007 rating decisions of the RO in Houston, Texas, which determined that new and material evidence had not been presented to reopen the previously denied claims for service connection for bilateral hearing loss and tinnitus. 

The Veteran testified at a February 2012 hearing before the undersigned via video conference from the RO.  A transcript of the hearing has been associated with the record. 

In March 2012, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was returned to the Board, and in September 2013 the Board reopened the claims and remanded them for a VA examination.  The case was subsequently returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required prior to appellate review.  A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In September 2013, the Board remanded the appeal to the AOJ for additional development.  Some development was completed, and the case was subsequently returned to the Board.  Unfortunately, as noted by the Veteran's representative, there was inadequate compliance with the remand directives, so another remand is required. Id.   

The Veteran contends that he has hearing loss and tinnitus due to being in close proximity to tank fire and being blown off a tank during service.  He has also stated that his hearing loss and tinnitus symptoms began in service.

The Veteran's DD Form 214 reflects that during his 1962-1965 period of service in the U.S. Army, his primary military occupational specialty (MOS) was that of an armor crewman, he was stationed in Europe, and he did not receive any combat citations.  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., under 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  To establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The results of the Veteran's September 2013 VA audiological examination confirm he has sufficient hearing loss in each ear to be considered a ratable disability according to the requirements of 38 C.F.R. § 3.385.  The Veteran reported that he has current tinnitus at this examination.  The question remaining is whether his current bilateral hearing loss disability and/or tinnitus are related to service.

The Veteran has reported noise exposure both during and after service.  In his October 2009 VA Form 9, he reported that he had "loud noise exposure" while working, after separation from service.

The Veteran has undergone prior VA examinations.  On VA examination in September 2005, the examiner concluded that the separation examination was normal and the Veteran had both in-service and post-service noise exposure.  It was concluded that hearing loss and tinnitus were not related to service to include noise exposure therein.  On VA audiological consultation in December 2009, the audiologist noted military and non-military noise exposure, and that the Veteran reported that his tinnitus began over 40 years ago.  The diagnosis was bilateral sensorineural hearing loss, and the examiner stated that cochlear hearing loss was indicated, with noise and aging the likely contributing etiologies.  The examiner indicated that cochlear bilateral hearing loss was the likely origin of subjective tinnitus.

An August 9, 2012 VA otolaryngology treatment record noted the Veteran's reported history of in-service noise exposure from a sudden blast.  The examiner indicated that a magnetic resonance imaging (MRI) scan was negative for a mass but there was an area of basilar artery dolichoectasia that could explain his tinnitus, and the patient's history of noise exposure with sudden blast while a tanker could also explain his tinnitus.  

Although a VA audiological examination was conducted in September 2013 (with the examination report completed in early October 2013), the Board finds that the VA examination report is inadequate, and the claims must be remanded for another VA medical opinion with an adequate rationale.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, or notify the claimant why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

The Court has indicated that that it is not mere review of the claims file that is determinative of the probative value of an opinion, rather, more so the discussion of the underlying medical rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA audiology examiner's October 2013 medical opinion is based on an inadequate rationale as the examiner did not comment on the Veteran's report of continuous hearing loss and tinnitus since service, and did not provide an opinion as to whether the claimed disabilities were manifested in the first post-service year.  On remand, the examiner is also asked to review the findings shown on prior VA examinations, and to comment on the August 9, 2012 VA treatment record, discussed above and previously noted in the September 2013 Board remand.

In her report, the October 2013 VA examiner also referenced an October 4, 2013 ear, nose and throat (ENT) treatment record that is not located in the record before the Board, which presently consists of the electronic claims files in Virtual VA and VBMS.  This treatment record must be obtained and associated with the record, along with any other ongoing relevant medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any relevant ongoing VA and/or private medical records pertaining to bilateral hearing loss or tinnitus dated since August 2012, in particular, the October 4, 2013 medical record referenced in the October 2013 VA examination report.

2.  Forward the Veteran's claims file to the examiner who provided the October 2013 VA medical opinion, and obtain an addendum medical opinion as to the etiology of the Veteran's current bilateral hearing loss and/or tinnitus.  If that examiner is unavailable, the requested opinions should be obtained from a qualified medical provider.  The claims file must be provided to and reviewed by the examiner, and the examination report must reflect that this was done.

(a) The examiner should comment on the Veteran's report of continuous hearing loss and tinnitus since service, and provide an opinion as to whether the claimed disabilities were manifested during service or in the first post-service year.  

(b) The examiner is also asked to review the evidence of record, including prior VA examinations, and to comment on the findings in the August 9, 2012 VA treatment record, discussed above.

The examination report must include discussion of the rationale for all opinions expressed and conclusions reached, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file.

The examiner may consider the absence of any objective indication of hearing loss, such as on an audiogram, at any earlier date as one of the reasons for disassociating any current hearing loss from the Veteran's military service, just not as the sole reason for this disassociation. 

3.  Then readjudicate these claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



